DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 4/29/22 does not render the application allowable.
Remarks
	Applicant has amended claims 50. Claims 43-60 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejection of claim 50 under 35 USC 112b is withdrawn in view of Applicant’s amendments.
	All other rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43-47, 49-51, 53-58, and 60 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (Self-Sustained Phototrophic Microbial Fuel Cells Based on the Synergistic Cooperation between Photosynthetic Microorganisms and Heterotrophic Bacteria).
As to claim 43, He is directed to a voltaic cell (title, abstract, discussion) comprising: an anode for receiving electrons and providing electrons to an eternal circuit or load and a cathode for donating electrons to an electrochemical reaction (Figure 1), a biofilm comprising a microbe, the biofilm in electrical contact with the anode or cathode, the microbe being capable of transferring electrodes (cathodic biofilm; discussion section paragraph 4); a buffer comprising an ionically conductive medium in contact with the anode and the cathode (photosynthetic microorganism and electricigenic bacteria (discussion section); and a vessel at least partially containing the biofilm and buffer (see Figure 1; pp 1649 and S1 of supplemental information).
Regarding claims 44 and 45, the reference teaches the microbe having pili (that form network), fibrils, flagella, and or filamentous shape (cyanobacterial has filamentous shape).
Regarding claim 46 and 47, the prior art teaches the microbe being geobacter spp (1st paragraph of Discussion section).
Regarding claim 49, the prior art teaches the anode being a sole electron acceptor in the cell (discussion paragraph 1).
Regarding claim 50, the prior art teaches the biofilm in contact with a graphite electrode (cathode material can be graphite and biofilm is in contact with cathode; paragraph 1 of discussion).
Regarding claim 51, the prior art teaches the required biofilm and graphite electrode.  The process limitation of the biofilm being grown on a surface in a flow-through system does not give patentable weight to the claim.  Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).  
Regarding claims 53 and 54, the prior art teaches an electronically conductive ion permeable and electron donor impermeable barrier separating the buffer into an anode compartment and a cathode compartment (2 chamber MFC with Ultrex CMU-7000 barrier; see S1).
Regarding claim 55, the prior art teaches the microbe comprising light harvesting antennae (photosynthetic microbe; see discussion section).
Regarding claim 56, the prior art teaches the microbe comprising a phototrophic or chemo-trophic microbe (photo or chemo-trophic; supporting info teaches photo; FS2 teaches electricigenic bacteria; discussion section).
Regarding claims 57 and 58, these claims recite method of use limitations in a product claims.  As the prior art product is capable of the method steps recited, the claims are met by the prior art configuration.
Regarding claim 60, the prior art teaches at least one or the anode and cathode comprise a metal (phototrophic MFC setup; materials and methods).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48 and 59 stand rejected under 35 U.S.C. 103 as being unpatentable over He (Self-Sustained Phototrophic Microbial Fuel Cells Based on the Synergistic Cooperation between Photosynthetic Microorganisms and Heterotrophic Bacteria) as applied to claim 43.
Regarding claim 48, Applicant is directed above for a full discussion of He as applied to claim 43.  He teaches the required biofilm but is silent to the thickness.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).
Regarding claim 59, the prior art teaches using a glass beaker (materials and methods) and as the contents are photosynthetic the use of UV resistant gaskets is well within purview of a skilled artisan to prevent degradation as the system is exposed to sunlight for photosynthesis, light harvesting antennae component population arranged for light absorption (photosynthetic microbe; discussion) juxtaposed to conductive material (discussion).
Claim 52 stands rejected under 35 U.S.C. 103 as being unpatentable over He (Self-Sustained Phototrophic Microbial Fuel Cells Based on the Synergistic Cooperation between Photosynthetic Microorganisms and Heterotrophic Bacteria) as applied to claims 50 (and independent claim 43) above, and further in view of Zeikus (WO 03006713).
Regarding claim 52, Applicant is directed above for a full discussion of He.  The reference teaches the cathode being formed of graphite but fails to teach the graphite comprising fumarate.
Zeikus is directed to electrode compositions for bioreactors (title) and teaches adding fumarate to the electrode as an oxidereductase (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the addition of fumarate to He’s graphite electrode to serve as an oxidereductase, as taught by Zeikus.
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.
Applicant argues that paragraph 4 of He describes an anode biomass but the biomass is not a biofilm (page 5-6 of arguments).
The Examiner respectfully disagrees.  Applicant has not provided any special definition of biofilm and therefore a broadest reasonable interpretation is considered.  As such, the recited biomass of He reads on a biofilm (a structure microbiome having bacterial colonies).  The claimed limitations are met by the teaching of the prior art.
Applicant argues (again) that He fails to teach a biofilm and a biomass is not a biofilm (page 6).  This argument is answered to in the same as presented in the paragraph above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726